Case 2:16-cv-02028-JAD-NJK Document 197-1 Filed 10/06/18 Page 1 of 5


                   EXHIBIT 1




                   EXHIBIT 1
                             Case 2:16-cv-02028-JAD-NJK Document 197-1 Filed 10/06/18 Page 2 of 5



                         1     F. Christopher Austin, Esq.
                               Nevada Bar No. 6559
                         2     caustin@weidemiller.com
                               WEIDE & MILLER, LTD.
                         3     10655 Park Run Drive, Suite 100
                               Las Vegas, NV 89144
                         4     Tel: (702) 382-4804
                               Fax: (702) 382-4805
                         5     Attorneys for Plaintiff LHF Productions, Inc.

                         6
                                                             UNITED STATES DISTRICT COURT
                         7
                                                                      DISTRICT OF NEVADA
                         8

                         9      LHF PRODUCTIONS, INC., a Nevada
                                Corporation,
                        10                                                       Case No.: 2:16-cv-02028-JAD-NJK
                                                         Plaintiff,
                        11                  v.
                                                                                 DECLARATION OF F. CHRISTOPHER
                        12      BRIAN KABALA, et. al.,                           AUSTIN IN SUPPORT OF LHF’S
                                                                                 MOTION FOR ATTORNEY FEES AND
                        13                        Defendants.
                                ___________________________________              COSTS PURSUANT TO NRS § 41.670
                        14                                                       (ANTI-SLAPP)
                                AND RELATED COUNTERCLAIMS
                        15

                        16             I, F. Christopher Austin, hereby declare as follows:
                        17             1.        I am former counsel for Plaintiff/Counter-Defendant LHF Productions, Inc.,
                        18     (“Plaintiff or LHF”) in the above captioned matter. I am over the age of 21, under no disability,
                        19     and am competent to testify to the matters contained in this declaration. I make this declaration
                        20     in support of LHF’s motion for fees and costs pursuant to Nevada’s Anti-SLAPP statute, Nev.
                        21     Rev. Stat. § 41.670, incurred in connection in defending against Plaintiffs’ now-dismissed claim
                        22     for abuse of process (the “Motion”).
                        23             2.        I am a partner at Weide & Miller, Ltd. (“Weide & Miller”), counsel for LHF. I am
                        24     licensed to practice law in all of the Courts of the State of Nevada and have been practicing for
                        25     over twenty (20) years litigating primarily commercial disputes regarding intellectual property. I
                        26     obtained my BA in Humanities and Korean and my JD from Brigham Young University.
                        27             3.        As judged by his peers and clients, I have consistently been rated as a lawyer in
                        28     good standing and of an excellent reputation for providing quality representation to his clients. I
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                 fca-w-0793                                        1
   NEVADA 89144
  (702) 382-4804
                             Case 2:16-cv-02028-JAD-NJK Document 197-1 Filed 10/06/18 Page 3 of 5



                         1     have been lead trial counsel in nearly 30 trials, with over half of those presented to a jury.

                         2             4.      I commenced my legal practice as a judge advocate for the United States Air Force

                         3     where I was competitively awarded the position of Chief Prosecutor and later Area Defense

                         4     Counsel at the Air Force’s premier Nellis AFB installation.

                         5             5.      Upon leaving the Air Force, I had consistently worked as trial counsel for some of

                         6     the most prestigious firms in the nation as well as the state, including Greenberg Traurig, Kolesar

                         7     & Latham, and Hale and Lane (now Holland & Hart). I have good standing in the community

                         8     and a reputation for providing quality representation to my clients.

                         9             6.      I currently head the litigation practice as an equity partner at Weide & Miller, a
                        10     Tier 1 rated law firm ranked by U.S. News & World Report, where my ordinary billing rate is

                        11     $360.00 per hour. This rate is consistent with, and, in fact, well below prevailing market rates in

                        12     the Las Vegas community for someone with similar qualifications and expertise.

                        13             7.      Although I have not been prevented from accepting other work in order to

                        14     represent LHF in this matter, the contentious nature of the discovery permitted in this case during

                        15     the pendency of LHF’s anti-SLAPP motion did impact my availability to other clients. The time

                        16     limitations imposed were consistent with those imposed in litigation matters in which discover is

                        17     proceeding.

                        18             8.      The fees charged in this matter are consistent with fees customarily charged by the
                        19     firm. I billed my time on this matter at my standard hourly billing rate of $360.1 This is well

                        20     within the prevailing market hourly rates in this forum which range to $450 for partners and $250

                        21     for experienced associates.2 In order to maximize cost efficiency, I delegated some responsibilities

                        22     for actions that a less experienced and lower hourly-rate attorney could perform and coordinated

                        23     with LHF to have much of the research and initial drafting of the anti-SLAPP motion and

                        24     discovery ground work performed by LHF’s retained counsel who closely worked under my

                        25     guidance and instruction of Mr. Ryan Gile, significantly maximizing the cost efficiency of Mr.

                        26

                        27     1
                                Id.
                               2
                        28      See Perrigo v. Premium Asset Servs., LLC, No. 2:14-CV-1052 GMN-PAL, 2015 WL 4597569, at *10 (D. Nev. July
                               28, 2015).
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                 fca-w-0793                                          2
   NEVADA 89144
  (702) 382-4804
                             Case 2:16-cv-02028-JAD-NJK Document 197-1 Filed 10/06/18 Page 4 of 5



                         1     the firm in this matter.

                         2             9.      I provided the overall litigation strategy, reviews, and editing for the motion and

                         3     made the ultimate decisions on the actions taken in response to the discovery propounded by

                         4     Kabala on the abuse of process counterclaim.

                         5             10.     Ryan Gile, was co-litigation counsel on this matter for the filing of the anti-SLAPP

                         6     motion and much of the discovery involved. Mr. Gile is a graduate of Duke Law School who has

                         7     over ten (10) years of experience litigating civil disputes, primarily those focused on intellectual

                         8     property infringement and related claims. His billing rate at all times relevant to this case was

                         9     $320 per hour, which, as discussed above is consistent with, and, in fact is, below prevailing
                        10     market rates in the Las Vegas community for someone of similar qualifications and experience.

                        11             11.     Mr. Gile was a partner at Weide & Miller and left the firm on April 13, 2018, to

                        12     start his own solo legal practice under the name Gile Law Group. He continues representing

                        13     clients in various intellectual property matters, including trademarks, copyrights, and related

                        14     litigation.

                        15             12.     The fees generated and represented on the Billing History were either the actual

                        16     time spent, or a reduction of such time based on my billing judgment. Such billing was reasonably

                        17     and necessarily incurred in the bringing of the anti-SLAPP motion and in responding to discovery

                        18     on the abuse of process claims dismissed by that motion.               These billing entries were
                        19     contemporaneously entered as the tasks were performed.

                        20             13.     Attached to the Motion as Exhibit 3 is a true and correct copy of the history billing

                        21     report reflecting the time entries that were actually, and necessarily, billed to Defendants in this

                        22     matter related to the filing of the anti-SLAPP motion and the discovery on Defendant’s abuse of

                        23     process claim. Billing unrelated to those relevant to the Motion for fees and costs have not been

                        24     included in this report.

                        25             14.     I am familiar with Weide & Miller’s work and billing practices. Except as

                        26     otherwise indicated, all of the facts set forth in this Declaration are based upon my personal

                        27     knowledge of Weide & Miller’s operations and finances, information learned from my review of

                        28     relevant documents, and information supplied to me by other employees of the firm. If called
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                 fca-w-0793                                        3
   NEVADA 89144
  (702) 382-4804
                             Case 2:16-cv-02028-JAD-NJK Document 197-1 Filed 10/06/18 Page 5 of 5



                         1     upon to testify as to the content of this Declaration, I could and would do so competently.

                         2             I declare under penalty of perjury of the laws of the State of Nevada, that the foregoing is

                         3     true and correct.

                         4

                         5             DATED this 5th day of October 2018.

                         6

                         7                                                   /s/ F. Christopher Austin
                                                                             F. Christopher Austin, Esq.
                         8

                         9
                        10

                        11

                        12

                        13

                        14

                        15

                        16

                        17

                        18
                        19

                        20

                        21

                        22

                        23

                        24

                        25

                        26

                        27

                        28
W EIDE & MILLER, LTD.
10655 PARK RUN DR.,
     SUITE 100
    LAS VEGAS,                 fca-w-0793                                       4
   NEVADA 89144
  (702) 382-4804
